DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/19 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25,30,33-35,38,41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Tsatsanis (Patent No. 7274734).
- With respect claims 25 and 35, Tsatsanis teaches a partial echo cancellation duplexing system, comprising: 
a channel estimation circuitry configured to: determine an upstream crosstalk effect for an upstream channel between a first device and a second device (the first and second devices as block 81 and 82 in Fig. 8); and determine a downstream crosstalk effect for a downstream channel between the first device and the second device (e.g. Fig. 5 step s52; Fig. 7 step s72 where the upstream and downstream measure SNRs);
 wherein the upstream crosstalk effect, the downstream crosstalk effect, or both, includes near end crosstalk from a third device that is non-co-located with respect to the first device and the second device (e.g. Fig. 8 shows modems 82 consider as non-colocated to each other); and 
a partial echo cancellation duplexing circuitry configured to adjust a data rate of an upstream transmission or downstream transmission based on the upstream crosstalk effect and the downstream crosstalk effect (e.g. claim 10 discloses a controller for adjusting frequency bandwidths of upstream and downstream communications to reduce NEXT interference for each modem, wherein a process for adjusting the bandwidths of the upstream and downstream communications is repeated until a desired bit rate and desired signal to noise ratio margin are obtained).  
Tsatsanis fails to teach the partial echo cancellation duplexing circuitry however it would have been obvious to a person of ordinary skill in the art before the effective filling data of invention to consider the controller (block 81 in Fig. 8) for adjust bandwidths or data rate to reduce interferences between devices in the network.
- With respect to claims 30, 38, Tsatsanis teaches wherein the partial echo cancellation duplexing circuitry is configured to adjust the data rate by constructing an upstream data frame and a downstream data frame such that during a least one symbol position the upstream data frame or the downstream data frame or both includes data encoded on fewer channel frequencies than the 
- With respect to claims 33-34, 41-42, Tsatsanis teaches wherein the partial echo cancellation duplexing circuitry is configured to adjust the data rate by: constructing an upstream data frame and a downstream data frame; and instructing a transmitter transmitting one of the upstream data frame or the downstream data frame to transmit at a reduced power during a least one symbol position in the data frame as compared to a power level used to transmit at other symbol positions in the same data frame (see claim 10 with power spectral density mask for desire data rate).  

Allowable Subject Matter
Claims 26-29,31-32,36-37,39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/             Primary Examiner, Art Unit 2471